                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    HARRISON A. PARFAIT, JR.                                   CIVIL ACTION

    VERSUS                                                      NO. 16-16362

    TERREBONNE PARISH                                       SECTION “R” (3)
    CONSOLIDATED GOVERNMENT



                          ORDER AND REASONS

       Before the Court is plaintiff Harrison A. Parfait, Jr.’s motion for leave

to appeal in forma pauperis.1 Because Parfait does not state the basis for his

appeal, the Court denies the motion.



I.     BACKGROUND

        On November 23, 2016, Parfait filed a complaint against defendant

Terrebonne Parish Consolidated Government under 42 U.S.C. § 1983. 2 He

alleged that defendant refused to grant plaintiff access to a CPAP machine to

treat his sleep apnea in violation of his civil rights. 3 On April 4, 2017, the

Court dismissed Parfait’s complaint without prejudice for failure to state a




1      R. Doc. 51.
2      R. Doc. 4.
3      Id.
claim. 4 Parfait then filed a motion to amend his complaint on June 21, 2018, 5

which the Court denied because a post-judgment amendment was not

permissible in plaintiff’s circumstances.6 On August 22, 2018, Parfait filed a

notice of appeal,7 for which he seeks to proceed in forma pauperis.8



II.   LEGAL STANDARD

      A claimant may proceed with an appeal in forma pauperis if he meets

three requirements.     First, the claimant must submit “an affidavit that

includes a statement . . . that [he] is unable to pay such fees or give security

therefor.” 28 U.S.C. § 1915(a)(1). Based on this information, the district

court must determine whether the costs of appeal would cause an undue

financial hardship. See Prows v. Kastner, 842 F.2d 138, 140 (5th Cir. 1998).

Second, the claimant must provide the court with an affidavit that “states the

issues that the party intends to present on appeal.”         Fed. R. App. P.

24(a)(1)(C); accord 28 U.S.C. § 1915(a)(1) (“Such affidavit shall state the

nature of the . . . appeal and affiant’s belief that the person is entitled to

redress.”). Third, the claimant’s appeal must be “taken in good faith.” 28


4     R. Doc. 29.
5     R. Doc. 42.
6     R. Doc. 45.
7     R. Doc. 46.
8     R. Doc. 51.
                                       2
U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(4)(B). “Good faith is demonstrated

when a party seeks appellate review of any issue ‘not frivolous.’” Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983) (citing Coppedge v. United States,

369 U.S. 438, 445 (1962)). Good faith “does not require that probable

success be shown,” but rather “is limited to whether the appeal involves legal

points arguable on their merits (and therefore not frivolous).” United States

v. Arroyo-Jurado, 477 F. App’x 150, 151 (5th Cir. 2012). “A complaint is

frivolous if it lacks an arguable basis either in law or in fact.” Kingery v.

Hale, 73 F. App’x 755 (5th Cir. 2003) (citing Denton v. Hernandez, 504 U.S.

25, 31-33 (1992)).



III. DISCUSSION

      Parfait’s motion to proceed in forma pauperis suggests that he is

unable to pay fees related to his appeal. The motion and supporting

documentation indicate that Parfait’s current inmate balance is $0.00 and

that he has no other assets.9

      The court nevertheless denies the motion because Parfait has not

indicated which issues he intends to pursue on appeal. 10 A litigant who




9     Id. at 2.
10    R. Doc. 46.
                                      3
wishes to proceed in forma pauperis in the Court of Appeals is required to

provide the district court with an affidavit that “states the issues that the

party intends to present on appeal.” Fed. R. App. P. 24(a)(1)(C); accord 28

U.S.C. § 1915(a)(1). Without a statement of the issues that Parfait intends to

pursue on appeal, the Court cannot determine whether his appeal is taken in

good faith. See, e.g., Reeder v. U.S., No. 07-45, 2012 WL 965997, at *2 (E.D.

La. Mar. 21, 2012); Smith v. School Bd. of Brevard Cty, No. 09-2033, 2010

WL 2026071, at *1 (M.D. Fla. May 20, 2010); United States v. One 2000

Land Rover, No. 07–382, 2008 WL 4809440, at *2 (S.D. Ala. Oct. 24, 2008).

A litigant who fails to present arguments for appeal is considered to have

abandoned those arguments. McQueen v. Evans, 1995 WL 17797616, at *2

(5th Cir. Oct. 11, 1995) (citing Van Cleave v. United States, 854 F.2d 82, 84-

85 (5th Cir. 1988)). Parfait has failed to comply with the requirements for a

motion to proceed in forma pauperis, and the Court thus deems him to have

abandoned those arguments.




                                      4
IV. CONCLUSION

     For the foregoing reasons, petitioner’s motion for leave to appeal in

forma pauperis is DENIED.




      New Orleans, Louisiana, this _____
                                    4th day of December, 2018.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    5
